IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                       AT NASHVILLE
                           Assigned on Briefs September 25, 2001

              STATE OF TENNESSEE v. MICHAEL DEAN BAUGH

                   Direct Appeal from the Circuit Court for Bedford County
                              No. 14768    F. Lee Russell, Judge



                    No. M2001-00354-CCA-R3-CD - Filed October 12, 2001


The defendant entered a best interest guilty plea to aggravated burglary for an agreed sentence of
three years as a Range I standard offender, with the potential for alternative sentencing left to the
discretion of the trial court, and a misdemeanor theft count was dismissed. Prior to the sentencing
hearing, the defendant filed a motion to set aside his plea pursuant to Tenn. R. Crim. P. 32(f),
claiming he unknowingly entered it. Following a hearing, the trial court concluded the plea was
knowingly entered and denied the defendant's request for alternative sentencing. In this appeal, the
defendant claims the trial court erred (1) by denying his motion to withdraw his guilty plea, and (2)
by denying alternative sentencing. We affirm the judgment of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOE G. RILEY, J., delivered the opinion of the court, in which JOSEPH M. TIPTON and ALAN E.
GLENN, JJ., joined.

Donna L. Hargrove, District Public Defender; and Andrew Jackson Dearing, III, Assistant District
Public Defender, for the appellant, Michael Dean Baugh.

Paul G. Summers, Attorney General and Reporter; John H. Bledsoe, Assistant Attorney General;
William Michael McCown, District Attorney General; and Michael D. Randles, Assistant District
Attorney General, for the appellee, State of Tennessee.


                                              OPINION

        The defendant in this appeal contends the trial court erred by not setting aside his guilty plea
and by denying alternative sentencing. Unfortunately, the guilty plea transcript is not a part of the
record. It is the duty of the appellant to provide a proper record with regard to the issues on appeal.
Tenn. R. App. P. 24(b); State v. Taylor, 992 S.W.2d 941, 944 (Tenn. 1999). Here, the guilty plea
transcript is relevant to both issues raised on appeal. We must presume that the rulings of the trial
court were correct. See State v. Keen, 996 S.W.2d 842, 844 (Tenn. Crim. App. 1999). Nevertheless,
we will briefly address the issues raised.


                         I. MOTION TO SET ASIDE GUILTY PLEA

        Defendant testified at the hearing on his Rule 32(f) motion that he thought he was pleading
guilty to misdemeanor theft rather than aggravated burglary. On cross-examination he conceded he
had considerable criminal justice experience, and his written plea of guilty clearly specified the
offense of aggravated burglary. The trial court found that “this defendant knew exactly what he was
doing on the day that he entered his plea” and denied the motion. The evidence does not
preponderate against this finding, and the trial court did not abuse its discretion in denying the
motion. See State v. Turner, 919 S.W.2d 346, 355 (Tenn. Crim. App. 1995) (holding a Tenn. R.
Crim. P. 32(f) motion is governed by an abuse of discretion standard of review).


                              II. ALTERNATIVE SENTENCING

       Defendant’s contention that the trial court erred in denying alternative sentencing is likewise
without merit. The trial court made the following findings:

                       There is a presumption in favor of alternative sentencing. To
               say the least, that presumption has been overcome in this particular
               case. As far as the potential or lack of potential for rehabilitation,
               including the risk of committing another crime while on probation,
               which is set out in 40-35-103(5), I think one has to only glance at his
               prior record.

                       In 2000, we had public intoxication and assault.

                       In ‘99, we had 3 public intoxications.

                      In ‘97, we had a robbery, a disorderly [conduct], and a public
               intoxication.

                      In ‘96, we had 5 public intoxications, 3 vandalisms, 1 indecent
               exposure, 1 disorderly conduct, 1 resisting arrest, and 1 theft.

                       In ‘95, we had 1 public intoxication.

                       In ‘94, 2 public intoxications.

                       In ‘93, a burglary.


                                                 -2-
               In ‘92, burglary, resisting arrest, disorderly conduct, weapons
       assault, false report.

               In ‘94 and ‘98, we had probations revoked.

               In ‘97 and ‘99, he absconded.

               I think he is a perfectly horrible risk and almost a guarantee to
       repeat if placed on probation. I see no potential for rehabilitation. In
       addition, his complete lack of candor on the stand today convinces me
       further that there is no present hope of rehabilitation without
       confinement. . . . [L]ooking at the sentencing considerations in 40-35-
       103, confinement is absolutely necessary to protect society from this
       defendant with his long criminal history. And factor No. 3, measures
       less restrictive have very frequently and rather recently failed. He
       clearly is not a candidate for alternative sentencing.

We wholeheartedly agree.


                                  CONCLUSION

We affirm the judgment of the trial court.


                                               ___________________________________
                                               JOE G. RILEY, JUDGE




                                         -3-